Citation Nr: 0113819	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected cervical spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jesse S. Kaplan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied claims of entitlement to increased ratings for 
cervical and lumbar spine disabilities and a TDIU.  

By April 1997 rating decision, the RO granted an increased 
rating for degenerative disc disease of the cervical spine.  
Although each increase represents a grant of benefits, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In February 2001, the veteran waived initial RO consideration 
of the new evidence submitted at his travel board hearing.  
38 C.F.R. § 20.1304 (c) (2000).  


FINDING OF FACT

The veteran's low back disability is manifested by muscle 
spasms, radiating pain, and severe functional limitation.




CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for a low back 
disability have been met.  38 U.S.C.A. § 1155, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran began to complain of low back pain in 1974.  No 
trauma was noted at that time.  Complaints of low back pain 
have been frequent and numerous ever since.

In October 1985, he sustained injuries in an automobile 
accident.  In December 1985, J. Soldano, D.C., indicated that 
he had been treating the veteran since November 1985.  The 
purpose of such treatment was to reduce vertebral 
misalignment, reduce nerve root irritation, and induce muscle 
relaxation.  Dr. Soldano indicated that the veteran suffered 
a severe lumbosacral injury.

In January 1986, he was noted to have mechanical back pain.  
His physical profile was altered and he was no longer 
permitted to lift objects heavier that 40 pounds, jump, 
squat, run, or do sit-ups.  His walking was restricted to 21/2 
miles per day.

In August 1993, B. Bermudez, M.D., stated the veteran was 
prescribed a number of drugs, to include non-steroidal anti-
inflammatory medications as well as narcotics and Valium for 
his low back symptoms.  The physician noted that numerous 
imaging studies, bone scans, and X-rays failed to show any 
inflammatory sacro-ileitis or a rheumatologic source for his 
symptoms.  The physician's impression was chronic low back 
pain and degenerative disc disease with mild L4-L5 central 
spinal stenosis.  In the physician's opinion, epidural 
steroid injections would not be useful.  

In September 1993, he underwent a lumbar epidural steroid 
injection.  

By March 1994 rating decision, he was granted service 
connection for degenerative disc disease of the lumbar spine, 
with moderate limitation of motion, evaluated as 20 percent 
disabling, effective January 2, 1993. 

An April 1994 private medical examination revealed a 
diagnosis of degenerative lumbar disc disease and possible 
sacroiliac inflammatory disease.  The physician also noted 
decreased bending and mild paravertebral muscle spasms.  The 
physician recommended an additional epidural steroid 
injection.

In April 1994, P. Reilly, M.D., certified that the veteran 
was totally disabled due to a combination of discogenic low 
back pain and myoligamentous abnormalities of the low back.  
The latter was being treated with proliferant injections.  
Dr. Reilly stated that surgery might be necessary for the 
disc problems.  

A May 1995 magnetic resonance imaging (MRI) of the lumbar 
spine indicated moderate narrowing of the disc space at L4-
L5, mild disc bulges, and development of a small central disc 
protrusion at L5-S1.

In August 1995, C. Miller, M.D., indicated that the veteran 
sought treatment for back pain for 21 years with "little 
response to therapy."  Dr. Miller diagnosed severe and 
disabling chronic pain syndrome and lumbar degenerative disc 
disease with hypertrophic arthritis.

A September 1995 operative report by S. Parkinson, M.D., 
indicated that the veteran underwent an intralaminar L4-L5 
epidural steroid injection under sedation.  The postoperative 
diagnosis was diffuse lumbar spondylosis with central 
stenosis at L4-L5, and right low back pain.  

By October 1995 medical examination report, S. Sharma, M.D., 
opined that the veteran's low back pain was secondary to 
degenerative joint disease, muscle spasms, and rheumatoid 
arthritis.  Dr. Sharma indicated that the veteran was limited 
in standing and walking to 1/2 hour intervals and that sitting 
should be limited to two hours.  Dr. Sharma stated that 
lifting and carrying should be limited to 25 pounds.

By February 1996 rating decision, the RO declined to grant an 
increased rating for the veteran's service-connected lumbar 
spine disability. 

A March 1996 letter from Dr. Reilly indicated that symptoms 
included low back pain with radiation into the right 
sacroiliac area, recurrent spasms in the thoracolumbar 
musculature, ligamentous instability in the lumbosacral spine 
with dysfunctional movement of the pelvis and lower spinal 
segments.  The physician emphasized degenerative joint 
disease with loss of cushioning in the lumbar spine due to 
the drying of his lumbosacral discs causing stiffness and 
pain in the low back.  Dr. Reilly enumerated the types of 
relief sought by the veteran, to include epidural spinal 
injections, orthopedic manipulations of the lower spine, and 
injections of proliferant solution.  Treatment has only 
temporary impact, if any.  Dr. Reilly indicated that the 
veteran's compliance with exercise and medication had been 
exemplary.  Dr. Reilly diagnosed chronic, severe, and 
disabling pain syndrome, lumbar degenerative disc disease, 
ligamentous instability of the lumbosacral spine, and 
hypertrophic arthritis.

A March 1997 VA X-ray study report revealed gentle right 
lumbar scoliosis and moderate disc space narrowing at L4-L5 
and L5-S1.  There was no acute finding.

A March 1997 VA medical examination report indicated that the 
claims file was reviewed prior to examination.  With respect 
to the lumbar spine, the examiner diagnosed degenerative disc 
disease.  The examiner indicated decreased lordotic 
curvature; however, there was no evidence of ankle drop, 
other neurological symptoms, muscle wasting, palpable 
paravertebral spasms or tenderness.  The examiner noted 
chronic intervertebral disc syndrome with persistent 
symptoms.  The examiner stated that the veteran was limited 
in employment in that he was ill suited to jobs requiring 
repetitive manual labor, heavy lifting, twisting, or bending.

By April 1997 rating decision, the RO declined to evaluate 
his low back disability as greater that 20 percent disabling.  

An October 1997 MRI report indicated findings of anatomic 
alignment in the lumbar spine without acute fracture or 
subluxation.  There was diffuse degenerative disc disease of 
the lumbar spine with disc desiccation at multiple levels and 
mild tiny central protrusions at L4-L5 and L5-S1, without 
significant central canal compromise and incidental L2 
hemangioma.  

A February 1998 VA medical examination report reflected 
subjective complaints of localized severe intermittent low 
back pain.  The veteran denied radiation of pain into the 
right sacroiliac area.  However, he was unable to describe 
any factors that would lead to diminishment of excursion, 
strength, speed coordination, or endurance.  The examiner 
noted no paravertebral spasm, mild scoliotic curvature, 
diminished lordotic curvature, and slight tenderness.  The 
examiner diagnosed degenerative disc disease. 

A March 2000 VA radiologic examination report reflected mild 
disc space narrowing of L4-L5 and postsurgical changes along 
the lumbar paraspinal regions.

A June 2000 VA radiologic study indicated desiccated discs 
with central protrusion at L5-S1 and acquired central spinal 
stenosis at L5-S1 with mild bulging of the discs at L3-L4 and 
L4-5. 

An August 2000 VA nerve study revealed moderately severe 
acute radiculopathy at the right L4-5 and S1 level.  Also, 
the study indicated mild slowing of conduction velocities of 
the peroneal nerves and early neuropathy of the peroneal 
nerves.

A January 2001 private medical examination report indicated 
subjective complaints of frequent and severe sharp shooting 
pains radiating down both sides of the body.  The veteran 
stated that he could not sit for more than an hour or walk 
for longer than 1/2 hour.  According to him, virtually any 
activity exacerbated the pain, and he was restricted to trips 
of less than an hour's duration.  Objective examination 
revealed tenderness on the right paraspinal portion of his 
back.  The physician assessed symptomatic disc degeneration 
from L1 to S1 and posterior facet atrophy.  The physician 
indicated that he could not design a beneficial surgical 
procedure and recommended conservative treatment.

In February 2001, the veteran appeared for a Board hearing 
held at the RO.  He testified that his lumbar pain was 
greater than it was during his last VA examination in 1998.  
He stated that he had daily pain and that when his back 
"goes out" he was "on the floor" for about a week.  
According to him, the back symptoms are unpredictable, but he 
has severe problems about twice a month.  During attacks of 
low back spasms, he has stabbing pains on the right side.  He 
takes Valium and Methadone for pain.  He stated that he must 
lie down twice a day for 20 minutes to take pressure off his 
lower spine.  He stated that his activities are limited.  He 
cannot go to the movies because he cannot sit for a long 
duration.  He cannot go shopping, and often cannot carry 
groceries, and he cannot perform household chores.  He cannot 
sit for longer than an hour.  

Law and Regulations

As an initial matter, the Board concludes that while this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action with regard to the lumbar spine is not warranted as VA 
has already met its obligations to the appellant under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating his claim.  The RO has issued rating 
decisions, a statement of the case (SOC) and two supplemental 
SOCs.  In addition, the veteran was afforded a travel board 
hearing and two VA examinations.  Therefore, the Board finds 
that VA has fully satisfied its duty to the appellant under 
VCAA.  As the RO fulfilled the duty to assist, and because 
the change in law has no material effect on adjudication of 
his claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993).  The Board notes that a formal request 
for Social Security Administration (SSA) records has not been 
made.  However, it appears that the records on which SSA 
relied are contained within the claims file, as is the SSA 
decision itself.  Thus, the veteran is not prejudiced by the 
lack of a formal request for such records.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3 (2000).  

The Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Entitlement to an Increased Rating for Low Back Disability

The veteran is currently evaluated as 20 percent disabled 
under Codes 5293-5292. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion, and a 
maximum 40 percent rating is warranted for severe limitation 
of motion.  

Under 38 Code 5293, a 10 percent evaluation is warranted for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  When such condition is severe in nature, 
with recurring attacks and only intermittent relief, a 40 
percent rating is for application.  A 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2000).

The veteran's symptoms are persistent and severe.  He has 
daily pain that is often incapacitating.  The August 2000 VA 
nerve study revealed moderately severe acute radiculopathy.  
Also, the study indicated mild slowing of conduction 
velocities of the peroneal nerves and early neuropathy of 
such.  He has frequent and severe sharp shooting pains that 
radiate down both sides of the body.  He cannot sit for 
prolonged periods and cannot walk for any length of time.  He 
has sought help for back pain for over 25 years and has 
pursued a multitude of treatments.  March and June 2000 VA 
radiologic examination reports reflect mild disc space 
narrowing and postsurgical changes along the lumbar 
paraspinal regions and desiccated and acquired central spinal 
stenosis with mild bulging of the discs.  

Moreover, on objective examination, the January 2001 private 
medical examination report revealed tenderness on the right 
paraspinal portion of his back.  The physician assessed 
symptomatic disc degeneration from L1 to S1 and posterior 
facet atrophy.  The physician indicated that he could not 
design a beneficial surgical procedure and recommended 
conservative treatment.

Thus, due to the severity and persistence of the veteran's 
low back disability, to include spasms, radiating pain, and 
frequent incapacitating pain, the years of ultimately 
unsuccessful treatment, and the lack of any surgical 
procedure that would provide relief, a 60 percent rating is 
warranted under Code 5293.  

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which have not been 
shown in this case.  Codes 5285, 5286 (2000).

From the evidence available, it is difficult to determine 
whether limitation of motion of the lumbar spine is slight, 
moderate, or severe.  Although the Board recognizes that the 
veteran suffers from limitation of motion of the lumbar 
spine, he cannot be accurately rated for such under 38 C.F.R. 
§ 4.71a, Code 5292.  However, the Board's inability to 
provide a rating under Code 5292 is immaterial, as the 
maximum available under that Code is 40 percent, and by 
virtue of this decision he will be in receipt of a 60 percent 
rating under Code 5293.  Rating under both codes 
simultaneously for similar symptoms is prohibited under 
applicable law and regulations.  38 C.F.R. § 4.14; Esteban, 
supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of low back 
disability not contemplated in the currently assigned 60 
percent rating as permitted under the Schedule.

Finally, there is no need to address the issue of whether 
pain and functional loss are additionally disabling.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The veteran is 
rated under Code 5293, which is not predicated on a limited 
range of motion alone.  See Johnson, supra. 

In sum, the totality of the evidence, while affording the 
veteran the benefit of any doubt, dictates a rating of 60 
percent under Code 5293.  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).


ORDER

Entitlement to an evaluation of 60 percent for degenerative 
disc disease of the lumbar spine is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  


REMAND

The veteran had cervical disc fusion surgery in service.  He 
has complained of pain in that area and has been diagnosed 
with degenerative disc disease in the cervical spine.  
Moreover, limitation of motion has been noted.  

However, the information available in the claims file is 
insufficient to render a decision in this matter, and a 
comprehensive medical examination dealing with the cervical 
spine alone would be appropriate and very useful in this 
case.  

It appears that the veteran has raised the issue of 
entitlement to an extraschedular evaluation for his back 
disabilities.  He stated in his February 2001 travel board 
testimony that he cannot obtain employment due to his back 
pain.  He reported having to lie down at least twice a day 
and that prospective employers had no interest in hiring him 
after learning of his back-related limitations.

Pursuant to the newly-enacted VCAA (to be codified at 38 
U.S.C. § 5103A), VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Also, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

As stated above, a current medical opinion regarding his 
cervical spine disability is necessary.  In addition, 
extraschedular consideration is warranted as well as 
readjudication of the issue of TDIU.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance in processing this 
case in light of the changes in the law, 
the RO should refer to any pertinent 
guidance provided by VA, including, among 
other things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.

2.  The RO should offer the veteran an 
opportunity to submit evidence in support 
of his claims for TDIU and extraschedular 
compensation under 38 C.F.R. § 3.321.

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should enumerate all 
symptomatology associated with the 
veteran's service-connected cervical 
spine disability, including information 
as to the situs of such symptoms.  The 
examiner should specify the extent of 
cervical spine limitation of motion, if 
any, and describe any limitation of 
motion as mild, moderate, or severe.  The 
examiner should comment on whether any 
pain or other evidence of functional 
impairment is due to arthritis.  Also, 
the examiner should comment on the 
following factors as they relate to the 
veteran's cervical spine: inability to 
perform normal working movement with 
normal excursion, strength, speed, 
coordination, and endurance, and examine 
factors such as crepitation, limitation 
of motion, weakness, excess fatigability, 
incoordination, an impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse.  The examiner is asked to 
assess the veteran's ability to work.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective measures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

After undertaking any additional development deemed 
appropriate in addition to that above, the RO should 
readjudicate the issues of entitlement to an increased 
evaluation for a service-connected cervical spine disability, 
extraschedular compensation, and TDIU.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be given the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough 
	Member, Board of Veterans' Appeals

 

